Exhibit 10.1

February 21, 2006

 

Mr. R. Kirk Morgan

c/o Internet Capital Group

690 Lee Road, Suite 310

Wayne, PA 19087

 

Dear Kirk:

The Board of Directors and I recognize you as a valuable contributor to Internet
Capital Group ("ICG") and are excited about promoting you to the position of
Chief Financial Officer. I am very pleased to offer the following employment
package, effective immediately, that will run through December 31, 2008.



SALARY AND BONUS

-- Your annual salary will be $250,000, paid in accordance with ICG's standard
payroll practices. You will be eligible for an annual bonus with a target award
equal to 60% of your base salary.



SEVERANCE PAY
- ICG will pay you at the date of termination of employment a lump sum payment
equal to 12 months of base salary plus target bonus at the rate existing at
termination of employment.

ANNUAL BONUS
- ICG will pay you at the same time, under the same terms and conditions as
other employees, a pro-rated bonus for service through your termination date,
based on your individual performance and ICG's performance for that period as
determined by the Board of Directors.

EMPLOYEE BENEFITS
- ICG will continue to provide you and your family medical and dental insurance
at the same percent of premium payment existing at the time of termination until
the earlier of (A) 12 months after termination of employment; or (B) your
eligibility for any of these benefits under another employer's or spouse's
employer's plan.

OUTPLACEMENT
- ICG will provide you career counseling until the earlier of (A) 12 months
after termination of employment; or (B) your employment with a subsequent
employer.

EQUITY
- ICG Management will recommend to the Compensation Committee of the Board of
Directors that your equity grants be subject to the better of the following: (A)
credit for an additional 12 months service (compared to your actual service with
ICG); or (B) application of the terms of the relevant equity grant instrument.
Such equity grants shall be exercisable after your termination of employment to
the earlier of 1) twenty-four months or 2) 12 months after the ICG share price
is maintained at minimum closing price of $16 per share for 20 trading days,
subject to adjustment for splits and the like.

CHANGE IN CONTROL
- In the event of an involuntary termination caused by a change in control as
defined in the summary plan description, you will receive 100% acceleration of
all equity grants. The term to exercise any equity grant shall be extended to
the remaining grant term.

RELEASE
- Availability of these severance benefits will be conditioned upon your
executing, and not rescinding or breaching, upon termination of employment a
release of liability in a form acceptable to ICG. If you elect not to sign a
release of liability, you will be eligible for the standard severance package
applicable at that time. That package currently consists of one month's pay plus
two week's pay per year of completed service and paid medical and dental
insurance for you and your family for the standard severance period.

The Board has also adopted stock ownership guidelines for the senior management
of ICG. Under these guidelines, you are expected to own the lesser of (1) 40% of
any restricted stock granted to you that vests after February 21, 2006, or (2)
stock worth at least 40% of your base salary.



Lastly, notwithstanding anything in this letter to the contrary, to the extent
that any severance or other amounts payable under this letter ("Severance
Payments") are deemed to be deferred compensation subject to the requirements of
section 409A of the Internal Revenue Code of 1986 ("Code"), and the requirements
of section 409A of the Code are not met with respect to the Severance Payments,
ICG may amend this letter, without your consent, so that the Severance Payments
will comply with the requirements of section 409A of the Code. Amendment of this
letter to comply with section 409A of the Code will not result in you being
entitled to receive any enhanced benefit under this letter.



Our sincere belief is that the current ICG team, including you now as CFO, is
outstanding and will drive our success against the new business plan. This
success will provide meaningful financial rewards to our shareholders and
employees.



This letter is not intended to modify your status as an at-will employee of ICG
and all other employment terms and conditions remain the same.

Sincerely,

/s/ Walter Buckley

 

Walter Buckley

Chairman and Chief Executive Officer

cc: Employee file